DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 10/06/2021. Claim 17 has been canceled. Claims 10-16 and 18 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 10/06/2021 has been entered. Applicant’s amendments to the drawings and have overcome the objection to the drawings set forth in the previous Office action mailed 07/07/2021. Accordingly, this objection has been withdrawn. Additionally, in light of the amendments to the claims, the claim language no longer invokes an interpretation under 35 U.S.C. 112(f). Accordingly, this interpretation has been withdrawn.
Response to Arguments
Applicant’s arguments filed 10/06/2021 have been fully considered.
Applicant’s arguments on pages 2-5 regarding the 35 U.S.C. 102 rejections of claims 10-16 and 18 are moot in view of the new grounds of rejection under the combination of Korthals and Marsilia et al. (FR 2929909 A1), which was necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korthals et al. (US 2015/0283985 A1), hereinafter Korthals, in view of Marsilia et al. (FR 2929909 A1), hereinafter Marsilia.
Regarding claim 10:
		Korthals discloses the following limitations:
“A method for controlling an emergency braking distance for a motor vehicle comprising a driver assistance system comprising a braking module and a control module configured to control an emergency braking distance, the braking module and the control module being implemented by circuitry, the method comprising: generating, by the circuitry, when the braking module delivers an emergency braking setpoint at an input of the control module, a braking setpoint.” (See at least Korthals ¶¶ 12, 15, and 64, which disclose a method of controlling a vehicle braking device based on a setpoint which is created based on the distance between the vehicle and the vehicle in front of it. These paragraphs also disclose that the method is implemented “with the aid of situation-recognizing logic circuitry.”)
“the braking setpoint being variable according to time and configured for a braking device of the vehicle.” (See at least Korthals ¶¶ 16, 55-58, 64, and FIG. 3, which disclose that the determined braking setpoint is variable according to time and is used in controlling the braking pressure and braking torque of the vehicle.)
Korthals does not specifically disclose “correcting, by the circuitry, the braking setpoint that has been generated based on an engine brake of the vehicle.” However, Marsilia does teach this limitation. (See at least Marsilia p. 1 last full paragraph and p. 2 second and third full paragraphs, which disclose “a step of developing a soft deceleration instruction from a variation over time of the deceleration, of vehicle speed information and of a final deceleration setpoint. This method further comprises a step of developing an intermediate deceleration setpoint from said softened deceleration setpoint, a step of calculating a brake setpoint deviation from the braking setpoint and a value reference and a step of determining a continuous braking setpoint equal to the sum of the intermediate deceleration setpoint and the brake setpoint deviation.” These sections also disclose that “This system makes it possible to reduce the braking force during the braking phase of the vehicle and to take into account the driver's desire to decelerate more or less during this maneuver by expressing this desire according to the depression of the brake pedal.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking system disclosed by Korthals by correcting the braking setpoint based on the detected braking of the vehicle as taught by Marsilia, because Marsilia discloses that with this modification, the invention “takes into account the driver's wishes to increase or decrease braking so as not to surprise him during this maneuver,” and “the invention is to be able to automatically control the braking in a progressive and continuous manner.” (See at least Marsilia p. 1 last two full paragraphs.)
Regarding claim 11:
Korthals in combination with Marsilia discloses the “method as claimed in claim 10,” and Korthals further discloses “wherein the generating the braking setpoint uses a one-dimensional dynamic model of the vehicle.” (See at least Korthals ¶¶ 64, 66, and 73, which disclose that the system considers the distance in front of the vehicle as the sole dimension in the model, and that the model continuously changes based on the vehicle’s acceleration and deceleration.)
Regarding claim 12:
Korthals in combination with Marsilia discloses the “method as claimed in claim 10,” and Korthals further discloses the method “further comprising estimating a stopping distance of the vehicle for a maximum braking setpoint of the braking device and determining the braking setpoint.” (See at least Korthals ¶¶ 64 and 66, which disclose that the braking setpoint is selected based on the remaining distance to the vehicle in front of the host vehicle.)
Regarding claim 13:
Korthals in combination with Marsilia discloses the “method as claimed in claim 10,” and Korthals further discloses “wherein the braking setpoint is generated in open loop mode.” (See at least Korthals ¶¶ 8, 10, and 15, which disclose that the system can use an open-loop control to set the braking setpoint.)
	Regarding claim 14:
Korthals in combination with Marsilia discloses the “method as claimed in claim 13,” and Korthals further discloses “wherein the braking setpoint generated in open loop mode is corrected by incorporating a correction device forming a closed loop.” (See at least Korthals ¶¶ 47, 64, and FIG. 9, which disclose that while the braking setpoint can be generated in an open-loop control mode, it can be corrected in a closed-loop control mode based on changes in the relevant variables such as the remaining distance to the vehicle in front of the host vehicle.)
Regarding claim 15:
Korthals in combination with Marsilia discloses the “method as claimed in claim 10,” and Korthals further discloses “wherein an estimation of an acceleration of a target identified by a detector linked to the driver assistance system is determined.” (See at least Korthals ¶¶ 30 and 73, which disclose that the system considers the acceleration of the vehicle in front of the host vehicle.)
	Regarding claim 16:
		Korthals discloses the following limitations:
“A driver assistance system, comprising: a braking module implemented by circuitry; and a control module implemented by the circuitry and configured to control an emergency braking distance, wherein the braking module is configured to be linked to a braking device of a vehicle.” (See at least Korthals ¶¶ 15, 64, 73, and 75, which disclose a closed-“a distance to a vehicle in front being included as an additional feedback and controlled variable.” The system determines the setpoint and uses the braking device to perform the necessary deceleration control. These paragraphs also disclose that the system is implemented “with the aid of situation-recognizing logic circuitry.”)
“the control module is linked to an output of the braking module.” (See at least Korthals ¶¶ 64 and 66, which disclose that the distance to the vehicle in front of the host vehicle is “an additional feedback and controlled variable,” and the determined braking setpoint is used by the braking device to perform the necessary deceleration control.)
“and the control module is further configured to generate, when the braking module delivers an emergency braking setpoint at an input of the control module, a braking setpoint, the braking setpoint being variable according to time and configured for a braking distance of the vehicle.” (See at least Korthals ¶¶ 12, 16, 55-58, 64, and FIG. 3, which disclose controlling a vehicle braking device based on a setpoint which is created based on the distance between the vehicle and the vehicle in front of it. These sections also disclose that the determined braking setpoint is variable according to time and is used in controlling the braking pressure and braking torque of the vehicle.)
Korthals does not specifically disclose to “correct the braking setpoint that has been generated based on an engine brake of the vehicle.” However, Marsilia does teach this limitation. (See at least Marsilia p. 1 last full paragraph and p. 2 second and third full paragraphs, which disclose “a step of developing a soft deceleration instruction from a variation over time of the deceleration, of vehicle speed information and of a final deceleration setpoint. This method further comprises a step of developing an intermediate deceleration setpoint from said softened deceleration setpoint, a step of calculating a brake setpoint deviation from the braking setpoint and a value reference and a step of determining a continuous braking setpoint equal to the sum of the intermediate deceleration setpoint and the brake setpoint deviation.” These sections also disclose that “This system makes it possible to reduce the braking force during the braking phase of the vehicle and to take into account the driver's desire to decelerate more or less during this maneuver by expressing this desire according to the depression of the brake pedal.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking system disclosed by Korthals by correcting the braking setpoint based on the detected braking of the vehicle as taught by Marsilia, because Marsilia discloses that with this modification, the invention “takes into account the driver's wishes to increase or decrease braking so as not to surprise him during this maneuver,” and “the invention is to be able to automatically control the braking in a progressive and continuous manner.” (See at least Marsilia p. 1 last two full paragraphs.)
Regarding claim 18:
Korthals in combination with Marsilia discloses “the driver assistance system as claimed in claim 16,” and Korthals further discloses a “motor vehicle.” (See at least Korthals ¶¶ 2, 12, and FIG. 1, which disclose that the system is implemented as part of a motor vehicle.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662